Judgment, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered April 5, 2005, which awarded defendants $11,854.50 in attorneys’ fees as sanctions against plaintiffs and their attorneys, unanimously reversed, on the facts and in the exercise of discretion, without costs, and the award vacated. Appeals from orders, same court and Justice, entered July 19, 2004 and January 5, 2005, insofar as such appeals are not subsumed in the appeal from the judgment, unanimously deemed withdrawn in accordance with the representation of plaintiffs’ counsel at oral argument.
The action for which Supreme Court sanctioned plaintiffs, although apparently lacking in legal merit, was not so egregious as to constitute “frivolous conduct” within the meaning of 22 NYCRR 130-1.1. We therefore vacate the award of sanctions. Concur—Mazzarelli, J.P., Friedman, Williams, Gonzalez and Sweeny, JJ.